DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed 19 November 2021.  Claims 1, 4-20, and 23-27 are currently under consideration.  The Office acknowledges the amendments to claims 1, 4-8, 10-20, and 23, as well as the cancellation of claims 2, 3, 21, and 22, and the addition of new claims 24-27.

Terminal Disclaimer
The terminal disclaimer filed on 19 November disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,913,053 and 10,440,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, “on the on the” should apparently read --on the-- (one instance of “on the” should be deleted).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 4, “the sound signal” should apparently read --the one or more sound signals
Claim 13 is objected to because of the following informalities: in line 1, “generating the generating a” should apparently read --generating the-- (“generating a” should be deleted).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: in line 6, “the first or second output signals” should apparently read --the first or modulated second output signals--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: in line 7, “the first or second output signals” should apparently read --the first or modulated second output signals--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: in line 3 and again in line 5, “the second output signal” should apparently read --the modulated second output signal--.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: in line 5, “the sound signal” should apparently read --the one or more sound signals--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 16 recites the limitation "the first or second output signals" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first or modulated second output signals.
Claims 17 and 18 are rejected by virtue of their dependence upon claim 16.
Claim 19 recites the limitation "the second output signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited modulated second output signal.
Claim 20 is rejected by virtue of its dependence upon claim 19.

Allowable Subject Matter
Claims 1, 4-15, and 23-27 are allowed, for the reasons presented in the previous Office action, as the independent claims now include subject matter that was indicated as allowable.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments have been fully considered and are generally persuasive in light of the amendments and terminal disclaimer.  The rejections under 35 U.S.C. 103 35 U.S.C. 112, and the double patenting rejections have been withdrawn, as well as 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791